 MADISON SQUARE GARDEN 643Madison Square Garden and Council 4, AFSCME, AFLŒCIO, Petitioner.  Case 34ŒRCŒ1812 March 15, 2001 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On May 2, 2000, the Regional Director for Region 34 issued a Decision and Direction of Election finding, among other things, that 13 of the Employer™s employees should be excluded from the petitioned-for unit because 11 of them were guards under Section 9(b)(3) of the Act, and 2 employees, Juan Ortiz and Skip Ward, were super-visors under Section 2(11) of the Act.  Both the Peti-tioner and the Employer filed requests for review of the Regional Director™s decision.   On May 25, 2000, the Board granted the Petitioner™s and Employer™s requests for review and remanded the case to the Regional Director to determine the supervisory status of all 13 employees.  The election took place on May 31, 2000, with 11 of the disputed supervisors voting under challenge.  The Region impounded the ballots.   On June 13, 2000, the Regional Director issued a De-cision on Remand finding that 12 of the 13 ﬁsupervisorsﬂ are not statutory supervisors.1  The Employer filed a timely request for review of the Regional Director™s De-cision on Remand, and the Petitioner filed a brief in op-position to the Employer™s request for review.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Employer™s request for review of the Regional Di-rector™s Decision on Remand is denied, as it raises no substantial issues warranting review.2  Having carefully considered the entire record with respect to the guard issue, we affirm the Regional Director™s decision that ﬁsupervisorsﬂ are statutory guards.3 The Regional Director set forth a full analysis in his Decision and Direction of Election, attached hereto as an appendix, as to why the disputed employees are guards.4  In agreement with that analysis and contrary to our dis-senting colleague, we find that the ﬁsupervisors™ﬂ func-tions designed to enhance security are sufficient to estab-lish that they are guards within the meaning of Section 9(b)(3).  Our dissenting colleague concedes that to adopt her position would require reversing longstanding Board precedent.  See, e.g., Allen Services Co., 314 NLRB 1060 (1994); Rhode Island Hospital, 313 NLRB 343 (1993); A. W. Schlesinger Geriatric Center, 267 NLRB 1363 (1983); Holiday Hotel, 134 NLRB 113 (1961); and Pinkerton™s National Detective Agency, 111 NLRB 504 (1955).  We do not agree that these cases ﬁunjustifiably expandedﬂ the definition of a guard under Section 9(b)(3), and we thus see no need to ﬁreexamineﬂ Board law in this area.  Because of this, and because of values inherent in the doctrine of stare decisis, we would not reverse precedent.  Finally, we do not believe that prece-dent is being expanded in this case.                                                                                                                      1 The Regional Director affirmed his finding that Juan Ortiz is a statutory supervisor.  Neither party sought review of this finding. 2 Contrary to his colleagues, Member Hurtgen would grant review on the supervisory issue, but limited solely to the disputed supervisors™ authority to impose discipline. 3 Since Juan Ortiz is a statutory supervisor, we find it unnecessary to reach Ortiz™ guard status.  See fn. 1, above.   4 We have not attached the Decision on Remand since it deals only with the question of whether these individuals are supervisors. ORDER It is ordered that the case be remanded to the Regional Director for action consistent with this decision.  MEMBER LIEBMAN, dissenting in part. Contrary to my colleagues and the Regional Director, I find that the Employer™s ﬁsupervisorsﬂ1 are not guards within the meaning of Section 9(b)(3) of the Act. The Employer manages events at the Hartford Civic Center.  Its employees are event staff employees, who serve as ticket takers, ushers, and inspectors.2  If these employees encounter a problem with a patron, such as the patron™s attempt to bring into the Civic Center a bot-tled drink or camera or a patron™s refusal to move from a seat to which he does not have a ticket, they call one of the ﬁsupervisorsﬂ for assistance.  The ﬁsupervisorsﬂ at-tempt to resolve the dispute amicably, but if the attempt fails, the ﬁsupervisorsﬂ request the assistance of the po-lice stationed at the Center to detain, eject, or arrest the patron. In performing these duties, the ﬁsupervisorsﬂ regularly patrol the Center and carry ﬁopen mikeﬂ two-way radios.  Their ﬁuniformﬂ consists of black pants, white shirt, pur-ple tie, and purple sports jacket.3  The ﬁsupervisorsﬂ wear a gold nametag identifying them as ﬁsupervisors.ﬂ4  The ﬁsupervisorsﬂ are not armed. On these facts, the Regional Director concluded that the ﬁsupervisorsﬂ were statutory guards because they ﬁregularly perform security functions which requires them to enforce rules against patrons and staff in order to protect the Employer™s facility, as well as to protect other  1 I join Chairman Truesdale in denying the Employer™s request for review of the Regional Director™s decision that the ﬁsupervisorsﬂ are not statutory supervisors within the meaning of Sec. 2(11) of the Act. 2 The Board previously denied review of the Regional Director™s finding that the event staff employees are not statutory guards.  Madi-son Square Garden, 325 NLRB 971 (1998).  3 Event staff employees wear the same uniform, except that they wear a purple sweater instead of the sports jacket. 4 The event staff employees wear a silver nametag. 333 NLRB No. 77  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 644patrons and staff while at the facility.ﬂ  While I do not 
dispute that the ﬁsupervisorsﬂ perform functions designed 
to enhance security, I do not find these functions suffi-
cient to establish that the ﬁsupervisorsﬂ are guards within 
the meaning of Section 9(b)(3). 
Significantly, the ﬁsupervisorsﬂ are not armed, and 
they do not wear traditional guard uniforms.  Nor is there 

any evidence that they recei
ve any special training in security matters.  Further, if
 an issue with a patron esca-
lates to the point that the ﬁsupervisorﬂ deems it necessary 

to eject or arrest a patron, the ﬁsupervisorﬂ requests the 
assistance of a police officer. 
Under these circumstances, I find that the ﬁsupervi-
sorsﬂ are like the 
receptionists in 
Wolverine Dispatch, 
Inc.,
 321 NLRB 796 (1996), and the doorpersons and 
elevator operators in 
55 Liberty Owners Corp.,
 318 
NLRB 308 (1995)Šall of whom the Board found not to 
be statutory guards.  I r
ecognize that there are Board 
cases, relied on by the Regional Director, that lend sup-
port to a finding that the 
ﬁsupervisorsﬂ are statutory 
guards.  See 
Allen Services Co.
, 314 NLRB 1060 (1994); 
Rhode Island Hospital
, 313 NLRB 343 (1993); 
A. W. Schlesinger Geriatric Center, 
267 NLRB 1363 (1983); 
Holiday Hotel
, 134 NLRB 113 (1961).  However, in my 
opinion, the Board in these cases unjustifiably expanded 

the definition of a guard under Section 9(b)(3) of the Act. 
In enacting Section 9(b)(3), Congress intended to in-
sure that during a strike an employer would have ﬁa core 

of plant protection employees who could enforce the 
employer™s rules for protection of his property and per-
sons thereon without being confronted with a division of 
loyalty between the employer and dissatisfied fellow 
union members.ﬂ  
McDonnell Aircraft Corp.
, 109 NLRB 
967, 969 (1954).  The Board has a duty not to construe 

the statutory language too broadly because of the restric-
tive nature of Section 9(b)(3).  See 
Brink™s Inc., 226 
NLRB 1182, 1186 (1976) (concurring opinion of Chair-

man Murphy).  Thus, employees treated as ﬁguardsﬂ are 
deprived of the full organizational and bargaining rights 
afforded by the Act to all 
other employees.  In progres-
sively expanding the definition of ﬁguardﬂ beyond the 
statutory purpose, and with
out practical necessity, the 
Board has lost sight of the express general policy of the 

Act to protect employee free choice.  And it has lost sight 
of the original divided loyalties problem underlying the 
enactment of Section 9(b)(3). 
 I therefore believe that the 
Board should reexamine its law with respect to statutory 
guards and acknowledge that
 it has erroneously ex-
panded its interpretation of Section 9(b)(3).  I decline to 

compound this error by expanding the definition further 
in this case.  
APPENDIX 
DECISION AND DIRECTION OF ELECTION 
Upon a petition duly filed under Section 9(c) of the National 
Labor Relations Act, as amended,
 a hearing was held before a 
hearing officer of the National Labor Relations Board. 
Pursuant to Section 3(b) of the Act, the Board has delegated 
its authority in this proceeding to the undersigned. 
Upon the entire record in this proceeding,
1 the undersigned 
finds: 1.  The hearing officer™s rulings are free from prejudicial er-
ror and are hereby affirmed.
2 2.  The Employer is engaged in commerce within the mean-
ing of the Act, and it will effect
uate the purposes of the Act to 
assert jurisdiction herein. 
3.  The labor organization involved claims to represent cer-
tain employees of the Employer. 
4.  A question affecting comme
rce exists concerning the rep-
resentation of certain employee
s of the Employer within the 
meaning of Section 9(c)(1) and S
ection 2(6) and (7) of the Act. 
5. The Employer is a Delaware corporation engaged in the 
entertainment business.  Solely involved in this proceeding are 
the Employer™s operations at the 
Hartford Civic Center which it manages and where it presents e
xhibitions, concerts, and sport-
ing events.  The Petitioner, which currently represents the Em-
ployer™s facility workers at the Civic Center, seeks to represent 
approximately 76 event staff em
ployees.  In 1998, the Peti-
tioner sought to represent the sa
me employees of the same Em-
ployer at the same facility in
 Case 34ŒRCŒ1565.  In its Order Denying Review, reported at 325 NLRB 971 (1998), the Board 

upheld the undersigned™s Decision and Direction of Election in 
which I found, contrary to the Em
ployer™s contention, that none 
of the event staff employees in issue therein were guards within 

the meaning of the Act.  
In the instant case, the Employer again contends, contrary to 
the Petitioner, that all of the event staff employees are guards 
within the meaning of the Act, and that the Petitioner is prohib-
ited by the Act from representing them because the Petitioner 
admittedly represents and admits to membership nonguards.  
Based on the foregoing, the Employer in its posthearing brief 
moved to dismiss the petition.  Inasmuch as the Employer relies 
entirely upon the record in Case 34ŒRCŒ1565 for its contention 
                                                          
 1 The Employer and the Petitioner have 
stipulated to adopt as part of the record in the instan
t matter the record in 
Madison Square Garden
, Case 34ŒRCŒ1565. 
2 During the hearing, the undersigned denied the Employer™s special 
appeals from the hearing officer™s de
nial of its request to sequester 
witnesses and to the hearing office
r™s ruling that the Employer ﬁmay 
not delve into the credibility of witnesses.ﬂ  The Employer renewed its 
objections to both rulings in its posthearing brief.  For the reasons set 
forth in my Orders denying both sp
ecial appeals (copies of which are 
hereby admitted into the record as
 Board Exhibits 2 and 3), I find no 
merit to the Employer™s objections.  Moreover, I note that in its 
posthearing brief, the Employer admitted that the parties had ﬁample 
opportunity during the two proceedings
 that have addressed the same 
issues, to present evidence, testimony and ‚significant facts™ in support 
of their respective positions,ﬂ and that ﬁthe Hearing Officer, in order to 
complete the record, asked an abundance of questions of both the Em-
ployer™s and Union™s witnesses.ﬂ  
 MADISON SQUARE GARDEN 645that the event staff employees 
are guards under the Act, and has 
proffered no additional evidence regarding their alleged guard 
status, there is no basis to disturb the Board™s previous ruling 
that the event staff employees are not guards under the Act.  
Accordingly, its motion to dismiss the petition is denied.  
However, the Employer further 
contends that certain other 
individuals whose guard status was not determined in Case 34ŒRCŒ1565 should be excluded from the petitioned-for unit as 

supervisors within the meaning of the Act.  In this regard, in 
Case 34ŒRCŒ1565, the parties s
tipulated that the following 
seven individuals were statutor
y supervisors:  Donna Konvent, 
Dianne Dowdell, Juan Ortiz, Ron Brown, Skip Ward, Juliet 
Little, and Robin Tofil.  As a result, there was no consideration 
or determination of the guard stat
us of these seven individuals.  
In the instant matter, as noted
 above, the Employer contends 
that six of these seven individuals (one, Donna Konvent, appar-
ently is no longer employed 
by the Employer), along with 
seven other individuals presently 
occupying the same or similar 
positions (Mickey Colon, Rosa 
Dinoto, Bob Glass, Jim Marti-nelli, Sharon Shea, Elaine Thibault, and Alan Victor), are su-
pervisors under the Act.  The Employer has advanced no posi-
tion on the guard status of the 13 disputed supervisors.  The 
Petitioner agrees that Juan Ortiz and Skip Ward should be ex-
cluded from the petitioned-for unit as supervisors under the 
Act, but contends that the remaining 11 individuals are neither 
supervisors nor guards under the Act.  
In the Decision and Direction of Election in Case 34ŒRCŒ
1565, it was specifically noted th
at event staff employees did 
not have the authority to detain or arrest anyone at the facility, 

or to eject anyone from the facility.  Rather, any such problems 
involving patrons which were en
countered by event staff em-
ployees were referred to the Employer™s supervisors or to the 

police.  The record in the instant matter reflects the same 
limitations on the authority of ev
ent staff employees.  However, 
as described in more 
detail below, the record further reflects 

that the eleven individuals in dis
pute, all of whom have the title 
ﬁsupervisorﬂ (hereinafter referred
 to as supervisor), are respon-
sible, in conjunction with the pol
ice, for the detention, ejection or arrest of patrons. 
As noted in the prior Decisi
on and Direction of Election, 
event staff employees known as ﬁi
nspectorsﬂ are ﬁstationed at 

the main entrance where they ‚pat down™ or use an electric 
wand to check patrons for contraband, i.e., bottles and cans.ﬂ  
The record in the instant case reveals that inspectors also per-
form a visual inspection of all patrons to see if they are bring-
ing anything else in that is inappropriate or against house pol-
icy, such as a camera.  In the event that an inspector discovers 
inappropriate items in the possession of an incoming patron, the 
inspector takes no further action, and instead turns the matter 
over to one of the disputed supervisors who oversee the ticket 
taking operation at the three entrances to the facility.  The su-

pervisor is then responsible for 
dealing with the patron, with the 
authority to deny the patron™s entrance to the facility.  
As further noted in the prior Decision and Direction of Elec-tion, event staff employees known 
as ﬁushersﬂ are stationed in 
the arena ﬁat the top and bottom of the Civic Center aisles 
where they ensure that patrons with tickets are in the proper 
location.ﬂ  The record in the instant case reveals that if an usher 
confronts a situation where two or more patrons claim the same 
seats, the matter is turned ove
r to the assigned supervisor for 
that section, who is responsible 
for resolving the conflict with 
the patrons.  More significantly, in the event of any altercation 
or incident between or among patrons, the assigned supervisor 
is responsible for dealing with th
e situation, and with the assis-
tance of the police 
may eject patrons.  
The record contains conflicting evidence regarding the 
amount of time spent by superv
isors in performing the duties 
described above.  In this regard
, there is testimony that supervi-
sors spend approximately 85 to 100 percent of their time per-
forming such duties, whereas ther
e is other testimony that cer-
tain supervisors spend approxima
tely 85 percent of their time 
performing the same duties as the event staff employees as-
signed to their areas.  There is 
no dispute, however, that all 11 supervisors have the authority to
 exercise, and have exercised 
in the course of their employment, all of the supervisor duties 
described above.  
All supervisors regularly patrol within their assigned area 
and carry ﬁopen mikeﬂ two-way radios,
3 whereas only a few 
event staff employees in certain critical locations may carry 
such a radio.  The radios are used
 by the supervisors, inter alia, 
to summon medical personnel in th
e event of an injury or ill-
ness to a patron or employee, to
 communicate with their supe-
riors, and to respond to calls fo
r assistance from other supervi-
sors or to request assistance from other supervisors.  
The supervisors™ uniform consists
 of black pants, white shirt, purple tie and purple sports jack
et.  Event staff employees wear 
a purple sweater in place of the sports jacket.  The supervisors 
wear a gold nametag which identifies them as ﬁsupervisor,ﬂ 
whereas event staff employees wear a silver nametag.  Supervi-
sors are paid approximately $3 per hour more than event staff 
employees; they may purchase 
discounted skybox tickets; and 
they have permanently assigned lockers, whereas event staff 
employees may only utilize a locker if one is available.  
Based upon the foregoing and the record as a whole, I find 
that the 11 disputed supervisor
s are guards within the meaning 
of Section 9(b)(3) of the Act.  At the outset, I note that the su-
pervisors wear a distinctive uniform and identification tag 
which distinguishes them from all other event staff employees; 
they carry a two-way radio at all times which keeps them in 
constant communication with each other as well as their superi-ors; and they are paid a significantly higher rate of pay than 
event staff employees.  More significantly, I note that the su-
pervisors constitute an essential pa
rt of the Employer™s security 
procedures for protecting its facility
, its patrons and its staff.  In carrying out the Employer™s security procedures, the supervi-

sors regularly perform security
 functions which requires them 
to enforce rules against patrons and staff in order to protect the Employer™s facility, as well as to
 protect other patrons and staff 
while at the facility.  
Allen Services Co
., 314 NLRB 1060, 1062 
(1994); Rhode Island Hospital
, 313 NLRB 343, 346 (1993); A. 
W. Schlesinger Geriatric Center
, 267 NLRB 1363 (1983); 
Holiday Hotel, 134 NLRB 113, 121 (1961).  Although such 
security functions may in some instances represent a small 
                                                          
 3 ﬁOpen mikeﬂ radios allow anyone 
with such a radio to hear all 
conversations on that frequency. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 646portion of their overall job duties, it is well established that it is 
the nature of the duties performed by guards and not the per-
centage of time performing such 
duties which is controlling.  
Rhode Island Hospital
, supra, citing Walterboro Mfg. Co., 106 NLRB 1383 (1953); 
Wells Fargo Alarm Services, 289 NLRB 562 (1988).  Accordingly, I shall exclude the 11 disputed su-
pervisors from the petitioned-for unit.
4    
Accordingly, I find that the 
following employees of the Em-
ployer constitute a unit appropriate for the purpose of collective 
bargaining within the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time event staff employees em-
ployed by the Employer at the 
Hartford Civic Center; but ex-
cluding facility staff, stagehands, office clerical employees, 
and guards, professional employ
ees, and supervisors as de-
fined in the Act. 
DIRECTION OF ELECTION 
An election by secret ballot shall be conducted by the under-
signed among the employees in the unit described above at the 
time and place set forth in the notice of election to be issued 
subsequently, subject to the Bo
ard™s Rules and Regulations.  
Eligible to vote are those employees in the unit who were em-
ployed during the payroll period ending immediately preceding 
the date of this Decision, including employees who did not 
work during that period because they were ill, on vacation, or 
temporarily laid off
.  Also eligible are employees engaged in an 
economic strike which commenced
 less than 12 months before 
the election date and who retained their status as such during 
the eligibility period and their replacements.  Those in the mili-
tary services of the United States may vote if they appear in 
person at the polls.  Ineligible 
to vote are employees who have 
quit or been discharged for cause, employees engaged in a 
                                                          
 4 In light of my finding above that the 11 disputed supervisors are 
guards, it is unnecessary to determine whether they are also supervisors 
within the meaning of the Act. 
strike who have been discharged for cause since the com-
mencement thereof and who have not been rehired or reinstated 
before the election date, and employees engaged in an eco-
nomic strike which commenced 
more than 12 months before the election date and who have been permanently replaced.  
These eligible employees shall vote whether or not they desire 
to be represented for colle
ctive-bargaining purposes by 
Council 
4, AFSCME, AFLŒCIO. 
To ensure that all eligible employees have the opportunity to 
be informed of the issues in the exercise of their statutory rights 
to vote, all parties to the election should have access to a list of 
voters and their addresses which may be used to communicate 
with them.  
Excelsior Underwear, Inc.,
 156 NLRB 1236 
(1966); NLRB v. Wyman-Gordon Co., 394 U.S. 759 (1969).  
Accordingly, it is hereby directed that within 7 days of the date 
of this Decision and Direction 
of Election, the Employer shall 
file with the undersigned an 
eligibility list containing the 
full names and addresses of all the eligible voters.  
North Macon 
Health Care Facility
, 315 NLRB 359 (1994).  The undersigned 
shall make the list available to all parties to the election.  In 
order to be timely filed, such list must be received in the Re-
gional Office, 280 Trumbull Str
eet, 21st Floor, Hartford, Con-
necticut 06103, on or before May 9, 2000.  No extension of 

time to file the list shall be granted except in extraordinary 
circumstances.  Failure to comply with this requirement shall 
be grounds for setting aside the election whenever proper ob-
jections are filed. 
Right to Request Review 
Under the provisions of Section 102.67 of the Board™s Rules 
and Regulations, a request for re
view of this Decision may be 
filed with the National Labor Relations Board, addressed to the 
Executive Secretary, 1099 14th Street, N.W., Washington, DC 
20570.  This request must be received by the Board in Wash-
ington by May 16, 2000. 
   